 Case 3:20-cv-11730-RHC-APP ECF No. 5 filed 08/25/20                   PageID.96      Page 1 of 5



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ANTHONY SHEPHERD,

                       Plaintiff,

v.                                                           Case No. 20-11730

JOHN CASEY,

                       Defendant.
                                              /

            OPINION AND ORDER SUMMARILY DISMISSING COMPLAINT

       This is a civil rights case under 42 U.S.C. § 1983. Plaintiff Anthony Shepherd is

incarcerated at the Chippewa Correctional Facility in Kincheloe, Michigan. He has filed

a pro se civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1.) Plaintiff names as

defendants “John Casey and associated individuals” and alleges that they conspired to

violate his constitutional rights by altering the trial transcripts in his criminal trial. (Id. at

PageID.1,3.) For the reason that follow, the complaint will be dismissed.

                                         I. STANDARD

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the court is required to

sua sponte dismiss an in forma pauperis complaint before service if it determines the

action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. See 42

U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). A complaint is frivolous if it lacks an

arguable basis in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke

v. Williams, 490 U.S. 319, 325 (1989).
Case 3:20-cv-11730-RHC-APP ECF No. 5 filed 08/25/20               PageID.97    Page 2 of 5



       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short

and plain statement of the claim showing that the pleader is entitled to relief,” as well as

“a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is

to “give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While such notice pleading

does not require detailed factual allegations, it does require more than the bare

assertion of legal conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than

an unadorned, the defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

                                     II. DISCUSSION

       In 2006, Plaintiff was convicted in Wayne County Circuit Court of assault with

intent to murder, Mich. Comp. Laws § 750.83, and felony firearm, Mich. Comp. Laws §

750.227b. He claims that the Wayne County assistant prosecutor, Defendant John

Casey, and other “associated individuals” conspired to alter trial transcripts from his

criminal trial. (ECF No. 1, PageID.3.) He argues that these actions denied him his right

to a meaningful appeal in violation of his rights to due process and equal protection.

Plaintiff seeks a new trial and monetary damages. (Id. at 23.)

       A civil rights plaintiff does not state a cognizable claim under § 1983 “if success

in that action would necessarily demonstrate the invalidity of the confinement or its

duration,” Wilkinson v. Dotson, 544 U.S. 74, 81-82, (2005), unless the plaintiff proves

the sentence of confinement “has been reversed on direct order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a



                                             2
Case 3:20-cv-11730-RHC-APP ECF No. 5 filed 08/25/20               PageID.98     Page 3 of 5



federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477,

486-87 (1994). “The idea is to channel what amount to unlawful-confinement claims to

the place they belong: habeas corpus.” Sampson v. Garrett, 917 F.3d 880, 881 (6th Cir.

2019) (citing Dotson, 544 U.S. at 81). In Sampson, the plaintiff alleged that state-court

officials and private attorneys conspired to deprive him of a complete trial record,

hindering his direct criminal appeal. Id. at 881-82. The Sixth Circuit concluded that Heck

barred the plaintiff’s access to the court claim, reasoning as follows:

       Heck blocks a state prisoner’s § 1983 claim if its success “would
       necessarily imply the invalidity of his conviction or sentence.” 512 U.S. at
       487, 114 S.Ct. 2364. …

       Whether Heck applies to an access-to-the-court claim alleging state
       interference with a direct criminal appeal is a new question for us. That it
       is a new question, however, does not necessarily make it a hard question.
       Because the right of access is “ancillary to [a lost] underlying claim,
       without which a plaintiff cannot have suffered injury by being shut out of
       court,” a successful access claim requires a prisoner to show that the
       defendants have scuttled his pursuit of a “nonfrivolous, arguable” claim.
       Christopher v. Harbury, 536 U.S. 403, 415, 122 S.Ct. 2179, 153 L.Ed.2d
       413 (2002) (quotation omitted).

       Sampson maintains that he is entitled to damages because the
       defendants prevented him from using the trial transcripts and other
       materials in his direct—and unsuccessful—appeal. He could prevail on
       that claim only if he showed that the information could make a difference
       in a nonfrivolous challenge to his convictions. He could win in other words
       only if he implied the invalidity of his underlying judgment. Heck bars this
       kind of claim.

Sampson, 917 F.3d at 881-82.

       Here too, Heck bars Plaintiff’s claims. The injury Plaintiff allegedly suffered

because of Defendants’ conduct was the inability to fairly present his case on appeal.

That appeal was a direct challenge to Plaintiff’s original conviction. “A favorable

judgment on [this claim] would necessarily bear on the validity of his underlying



                                             3
Case 3:20-cv-11730-RHC-APP ECF No. 5 filed 08/25/20                PageID.99   Page 4 of 5



judgment, because that is exactly what he says the defendants kept him from contesting

fairly.” Sampson, 917 F.3d at 881-82 (emphasis deleted). Since Plaintiff has not shown

the invalidity of his conviction, his claims are barred by Heck.

       Alternatively, this case is subject to dismissal on the basis of prosecutorial

immunity and Plaintiff’s failure to satisfy minimum pleading requirements. First,

prosecutors enjoy absolute immunity from suits under § 1983 for conduct related to the

initiation and presentation of the state’s case. Imbler v. Pachtman, 424 U.S. 409, 427

(1976). Prosecutorial immunity protects any conduct relating to “initiating a prosecution

and . . . presenting the State’s case.” Id. at 431. Prosecutorial immunity “provides

complete protection from judicial scrutiny of the motives” for a prosecutor’s actions.

Ireland v. Tunis, 113 F.3d 1435, 1447 (6th Cir.1997). “Absolute immunity is not defeated

by a showing that a prosecutor acted wrongfully or even maliciously.” Grant v.

Hollenback, 870 F.2d 1135, 1138 (6th Cir.1989). Plaintiff’s allegations concern conduct

related to presenting the State’s case and defending the conviction and sentence on

appeal. Therefore, Plaintiff fails to state a claim upon which relief may be granted

against Defendant Casey.

       Second, Plaintiff alleges a conspiracy between Defendant Casey and “associated

individuals.” A civil conspiracy under § 1983 is “an agreement between two or more

persons to injure another by unlawful action.” See Hensley v. Gassman, 693 F.3d 681,

695 (6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). A

plaintiff must plead a conspiracy with particularity, as vague and conclusory allegations

unsupported by material facts are insufficient. Twombly, 550 U.S. at 565 (allegations of

conspiracy must be supported by allegations of fact that support a “plausible suggestion



                                             4
Case 3:20-cv-11730-RHC-APP ECF No. 5 filed 08/25/20               PageID.100     Page 5 of 5



of conspiracy,” not merely a “possible” one). Plaintiff fails to support his conclusory

claim with facts to indicate any conspiracy existed. In fact, he fails to provide any

specific information to identify the “associated individuals” with whom Defendant Casey

allegedly conspired. Plaintiff also fails to provide any information to support his claim

beyond a bare assertion that a conspiracy existed. See Pahssen v. Merrill Community

School District, 668 F.3d 356, 368 (6th Cir. 2012) (“[C]onspiracy claims must be pled

with some degree of specificity and . . . vague and conclusory allegations unsupported

by material facts will not be sufficient to state such a claim.”) (quotation omitted).

Plaintiff does not the meet basic pleadings requirements for stating a conspiracy claim.

                                        III. ORDER

       For the reasons stated above, Plaintiff’s complaint is subject to summary

dismissal. Accordingly,

       IT IS ORDERED that the complaint is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                                  S /Robert H. Cleland       /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: August 25, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 25, 2020, by electronic and/or ordinary mail.

                                                   S/Lisa Wagner               /
                                                  Case Manager and Deputy Clerk
                                                  (810) 292-6522




                                              5
